 

Exhibit 10.3

 

$30,000,000. 

New York, New York

 

 As of February 24, 2014

 

 

      

FOR VALUE RECEIVED, the undersigned, LIPPERT COMPONENTS, INC., a Delaware
corporation (the "Borrower"), hereby unconditionally promises to pay to the
order of Wells Fargo Bank, N.A. (the "Lender"), at the office of JPMorgan Chase
Bank, N.A. (the "Administrative Agent") at 10 S. Dearborn, Chicago, IL 60605 on
the Maturity Date in lawful money of the United States of America and in
immediately available funds, the principal amount of (a) THIRTY MILLION DOLLARS
($30,000,000), or, if greater, (b) such principal amount as shall have been made
available by the Lender pursuant to Section 2.06A of the Credit Agreement
referred to below, or, if less, (c) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender pursuant to the Credit Agreement (referred to
below). The Borrower further agrees to pay interest on the unpaid principal
amount outstanding hereunder from time to time from the date hereof in like
money at such office at the rates and on the dates specified in the Credit
Agreement.

 

The holder of this Note is authorized to record on the schedule annexed hereto
or on a continuation thereof the date, Type and amount of each Loan made
pursuant to the Credit Agreement, each continuation thereof, each conversion of
all or a portion thereof to another Type, the date and amount of each payment or
repayment of principal thereof and, in the case of Eurodollar Loans, the length
of each Interest Period with respect thereto; provided, however, that the
failure to make any such recordation shall not affect the obligations of the
Borrower in respect of such Loans.

 

This Note is one of the Revolving Credit Notes referred to in the Second Amended
and Restated Credit Agreement dated as of November 25, 2008 (as further amended,
the "Credit Agreement") among the Borrower and Kinro, Inc ("Kinro") (Kinro
having since been merged into the Borrower, with the Borrower as the surviving
corporation), the Lenders party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent, is secured as provided therein and in the Security
Documents, is entitled to the benefits of the Guarantee Agreements as provided
in the Credit Agreement and the Guarantee Agreements, and is subject to optional
and mandatory prepayment as set forth in the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein. This Note shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

This Note amends restates and supersedes that certain Revolving Credit Note
dated as of November 25, 2008 of the Borrower and Kinro to the Lender.

 

 

 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

By: 

 

 

 

 

Name: Joseph S. Giordano III

 

 

 

Title: Vice President 

 